        Case 1:20-cr-00123-DLC Document 56 Filed 07/30/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                           CR 20–123–BLG–DLC

              Plaintiff,

       vs.                                                   ORDER

 AMBER MARIE BRUSE,

              Defendant.


      United States Magistrate Judge Timothy J. Cavan entered his Findings and

Recommendation on July 15, 2021. (Doc. 49.) As neither party objected, they are

not entitled to de novo review of the record. 28 U.S.C. § 636(b)(1); United States

v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

      Judge Cavan recommends that the Court accept Defendant Amber Marie

Bruse’s guilty plea. Bruse appeared before Judge Cavan pursuant to Federal Rule

of Criminal Procedure 11 and entered a plea of guilty to the Indictment, which

charges the crime of distribution of methamphetamine, in violation of 21 U.S.C.

                                           1
        Case 1:20-cr-00123-DLC Document 56 Filed 07/30/21 Page 2 of 2



§ 841(a)(1). (Sealed Doc. 1.)

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 49) IN FULL.

      IT IS FURTHER ORDERED that Amber Marie Bruse’s motion to change

plea (Doc. 34) is GRANTED, and Amber Marie Bruse is adjudged guilty as

charged in the Indictment.

      DATED this 30th day of July, 2021.




                                      2
